PER CURIAM.
The judgment of the Board of Governors •of The Florida Bar entered August 12, 1963, m this disciplinary proceeding and filed m this court August 19, 1963, with the record and evidence and all proceedings had herein, came on to be reviewed by this court.
The report of the Board of Governors finds that respondent, Dinty Warmington Whiting, is a member of The Florida Bar, subject to the disciplinary provisions of Article NI, Integration Rule of The Florida Bar, as adopted by the Supreme Court of Florida on March 4, 1950 and subsequently amended, 31 F.S.A.
The record shows that respondent was charged with and convicted of certain violations of Title 18 United States Code, Sec. 1343 and 2, felonies under the laws of the United States. Petition for certiorari to review the conviction was denied by the Supreme Court of the United States on February 18, 1963. Thereafter, Notice to Show Cause why disciplinary judgment should not be entered against him was served upon respondent on April 11, 1963. No response to the Notice to Show Cause was filed and upon consideration the Board of Governors of The Florida Bar found respondent to have been convicted of a felony in a court of competent jurisdiction and directed that he be disbarred from the practice of law in Florida.
The record and judgment of the Board of Governors of The Florida Bar have been examined by this court. It is accordingly ordered and adjudged that the judgment of the Board of Governors of The Florida Bar, dated August 12, 1963, that respondent, Dinty Warmington Whiting, is guilty as charged and that he be disbarred from the practice of law in Florida, be, and the same is approved and adopted as the judgment of this court. Execution is hereby directed to issue for the costs assessed against respondent.
DREW, C. J., and ROBERTS, THORN-AL, O’CONNELL and CALDWELL, JJ., concur.